Citation Nr: 0911909	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-37 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for thyroid cancer due 
to exposure to ionizing radiation.

2.  Entitlement to service connection for metastatic 
carcinoma to the lungs as secondary to thyroid cancer.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to May 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The RO in Cleveland, Ohio currently 
has jurisdiction over the claims.

In October 2008, the appellant appeared and testified before 
the undersigned Veterans Law Judge at a Travel Board hearing.  
The hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
thyroid cancer and metastatic carcinoma of the lungs as a 
result of occupational exposure to ionizing radiation during 
service.  He has testified to performing restoration work on 
nuclear powered submarines which required him to wear a 
dosimetry badge at all times.

Service connection based upon exposure to ionizing radiation 
can be awarded on three different legal bases.  Service 
connection may be established under the provisions of 
38 C.F.R. § 3.309(d), 38 C.F.R. § 3.311, or on the basis of 
direct, or in certain cases presumptive, service connection.  
See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

The Veteran does not come within the regulatory definition of 
a "radiation-exposed" veteran for presumptive service 
connection purposes under 38 C.F.R. § 3.309(d).

As to the second method, 38 C.F.R. § 3.311 provides special 
procedures for VA on behalf of a veteran who was exposed to 
ionizing radiation in service and manifests a radiogenic 
disease to assist a veteran prove his or her claim on a 
direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 
1997).  

Thyroid cancer is recognized as a radiogenic disease which 
entitles this claimant to the special developmental 
procedures for "Other exposure claims."  38 C.F.R. 
§§ 3.311(a)(2)(iii), (b)(2)(ii); Ramey, 120 F.3d 1239 (Fed. 
Cir. 1997).  The provisions of 38 C.F.R. § 3.311(a)(2)(iii) 
are quite specific and state as follows.  

In all other claims involving radiation exposure, 
a request will be made for any available records 
concerning the veteran's exposure to radiation.  
These records normally include but may not be 
limited to the veteran's Record of Occupational 
Exposure to Ionizing Radiation (DD Form 1141), if 
maintained, service medical records, and other 
records which may contain information pertaining 
to the veteran's radiation dose in service.  All 
such records will be forwarded to the Under 
Secretary for Health, who will be responsible for 
preparation of a dose estimate, to the extent 
feasible, based on available methodologies.

The RO has obtained the Veteran's DD Form 1141, which 
demonstrates that the Veteran was monitored for ionizing 
radiation exposure but had no measurable radiation exposure.  
The remaining service personnel records (SPRs) obtained from 
the National Personnel Records Center (NPRC) otherwise do not 
show any positive ionizing radiation exposure.

The Veteran himself submitted copies of Performance 
Evaluation Reports which were not part of the documents sent 
by NPRC.  These documents reflect that the Veteran performed 
electrical overhauling and refurbishing work on several 
submarines powered by S5W nuclear reactors.  From May to 
October 1979, the Veteran worked on the USS NATHAN HALE 
(SSBN-623), the USS ALEXANDER HAMILTON (SSBN-617), and the 
USS DANIEL BOONE (SSBN-629).  From January to March 1980, the 
Veteran worked on the USS ULYSSES S. GRANT (SSBN-631).

By comparing information from the DD 1141 and the SPRs, the 
Board cannot determine why the Veteran was monitored for 
potential radiation exposure for the following time periods: 
November 27th and 28th, 1978; and December 15th through the 
22nd, 1979.  Additional information pertaining to these 
potential exposures must be obtained on remand.

Even if the record appeared complete and SPRs did not show 
actual radiation exposure, the provisions of 38 C.F.R. 
§ 3.311(a)(2)(iii) still require VA to forward all records 
which may contain information relating to the Veteran's 
radiation dose to the Under Secretary for Health, who is 
tasked with preparing a dose estimate, to the extent 
feasible, based on available methodologies.  Based upon the 
regulatory language of 38 C.F.R. § 3.311(a)(2)(iii), a DD 
Form 1141 which does not document actual radiation exposure 
does not preclude this evidentiary development.  Rather, it 
is within the province of the Under Secretary for Health, and 
no other entity, to determine whether the Veteran had actual 
exposure to ionizing radiation based upon all available 
documentation, to include the Veteran's description of 
duties.

Accordingly, the case must be remanded to have the Veteran's 
pertinent records forwarded to the Under Secretary for Health 
for preparation of a dose estimate, to the extent feasible, 
based on available methodologies.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him 
to provide any additional SPRs in his 
possession which may determine why he 
was monitored for potential ionizing 
radiation exposure for the following 
time periods: November 27th and 28th, 
1978; and December 15th through the 22nd, 
1979.

2.  Contact the appropriate service 
department and determine the reasons 
why the Veteran was monitored for 
potential radiation exposure for the 
following time periods: November 27th 
and 28th, 1978; and December 15th through 
the 22nd, 1979.

3.  Thereafter, forward all records 
(regardless of whether actual ionizing 
radiation exposure is documented) which 
may contain information relating to the 
Veteran's radiation dose to the Under 
Secretary for Health for preparation of 
a dose estimate, to the extent 
feasible, based on available 
methodologies.

4.  If the dose estimate is above zero, 
the case should be referred to the 
Under Secretary for Benefits for an 
advisory opinion consistent with the 
requirements of 38 C.F.R. § 3.311.

5.  The RO should then readjudicate the 
Veteran's claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and the applicable period of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

